NOT FOR PUBLICATION                           FILED
                                                                          FEB 22 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH GAINES,                                  No. 20-15692

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00770-MMD-
                                                CLB
 v.

MARY HENRY, Culinary Manager at LCC;            MEMORANDUM*
ADAMSON, Medical Doctor at LCC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE and BADE, Circuit Judges.

      Nevada state prisoner Joseph Gaines appeals pro se from the district court’s

judgment dismissing for failure to exhaust his administrative remedies his 42

U.S.C. § 1983 action alleging federal and state law violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Gaines’s action because it was clear

from the face of Gaines’s complaint that Gaines failed to exhaust available

administrative remedies prior to filing suit. See Albino v. Baca, 747 F.3d 1162,

1169 (9th Cir. 2014) (en banc) (where a failure to exhaust is clear from the face of

the complaint, a district court may dismiss for failure to state a claim).

      Gaines’s challenge to the denial of his motion for a temporary restraining

order and preliminary injunctive relief is moot. See Mt. Graham Red Squirrel v.

Madigan, 954 F.2d 1441, 1449-50 (9th Cir. 1992) (when underlying claims have

been decided, reversal of denial of preliminary injunctive relief would have no

practical consequences, and the issue is therefore moot).

      The district court did not abuse its discretion in denying Gaines’s post-

judgment motion to alter or amend the judgment because Gaines failed to

demonstrate any grounds for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and explaining circumstances warranting reconsideration).

      Gaines’s request for publication, set forth in his opening brief, is denied.

      AFFIRMED.




                                           2                                   20-15692